DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claims 2-12 are objected to because of the following informalities:  
In regards to claims 2-12, the phrase “The multilayer ceramic electronic device according to” in each of claims 2-12 should read “The method for manufacturing the multilayer ceramic electronic device according to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, there is insufficient antecedent basis for the limitation “the ceramic main body” in line 12 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the ceramic main body” to read “a ceramic main body”.
In regards to claim 12, it is unclear if “a vertical direction” in line 3 is referring to the “vertical direction” claimed in claim 1, or an entirely different vertical direction. Thus, the scope of the claim is unclear. For the purposes of examination, and based upon support found in the specification, the examiner is taking “a vertical direction” in claim 12 to read “a direction perpendicular to the vertical direction” and further taking “said vertical direction” in claim 12 to read “said direction perpendicular to the vertical direction”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20200075254 and hereinafter Park ‘254) in view of Yoshii et al (US 20060126264 and hereinafter Yoshii ‘264).
	In regards to claim 1, Park '254 discloses a method for manufacturing a multilayer ceramic electronic device, comprising: forming a laminated body (110 - FIG. 3; [0026]) having left and right side surfaces (1 & 2 - FIG. 3; [0027]) opposite to each other in a widthwise direction (W - FIG. 3), the laminated body including a plurality of internal electrodes (121 & 122 - FIG. 3; [0026]) laminated in a vertical direction (T - FIG. 3), side ends of each of the internal electrodes reaching and being flush with the respective side surfaces of the laminated body within a range of 0.5 µm in the widthwise direction (seen in FIG. 3 and described in [0048]), which is normal to the side surfaces (seen in FIG. 3); 
	punching out a ceramic sheet (212 - FIG. 6E; [0133]) by one of the left and right side surfaces of said laminated body so as to form a side margin part on the one of the left and right side surfaces of said laminated body (seen in FIGs. 6E & 6F and described in [0133]-[0137]); 
	punching out another ceramic sheet by another of the left and right side surfaces of said laminated body so as to form a side margin part on the another of the left and right side surfaces of said laminated body (described in [0133]-[0137]), thereby forming a ceramic main body (110, 112 & 113 - FIG. 2; [0035]) having the laminated body and the pair of side margin parts that respectively cover the left and right side surfaces of the laminated body (seen in FIG. 2), the ceramic main body further having end surfaces (3 & 4 - FIG. 2; [0027]) opposite to each other in a lengthwise direction (L - FIG. 3); 
	firing the ceramic main body to form a sintered ceramic main body (described in [0139]); and 
	forming a pair of external electrodes (131 & 132 - FIG. 1; [0026]) respectively covering the end surfaces of the sintered ceramic main body (described in [0143]), each of the pair of external electrodes being in contact with lateral ends of one or more of the internal electrodes that are exposed from one of the end surfaces (described in [0143]), thereby forming the multilayer ceramic electronic device (100 - FIG. 1; [0026]). Park '254 fails to explicitly disclose wherein a width dimension W of the multilayer ceramic electronic device in the widthwise direction is greater than a length dimension L of the multilayer ceramic electronic device in the lengthwise direction.
	Yoshii ‘264 discloses wherein a width dimension W of the multilayer ceramic electronic device in the widthwise direction (L as described in [0019]) is greater than a length dimension L of the multilayer ceramic electronic device in the lengthwise direction (W as described in [0019]) (described in [0019]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 such that a width dimension W of the multilayer ceramic electronic device in the widthwise direction is greater than a length dimension L of the multilayer ceramic electronic device in the lengthwise direction, as taught by Yoshii ‘264, in order to suppress the occurrence of mounting failures while being excellent in resistance to thermal shocks ([0020]).

	In regards to claim 2, modified Park '254 further discloses wherein the width dimension W is equal to or less than 0.45 mm (described in Park '254: [0049]-[0050], noting that widths of the dielectric layers and internal electrodes may be 100 to 500 µm, which is the same as 0.10 to 0.50 mm, and further noting that each side margin may have a thickness of 10 µm or less, which is the same as 0.010 mm or less).

	In regards to claim 3, modified Park '254 further discloses wherein the width dimension W (Yoshii ‘264: L as described in [0019]) is greater than a height dimension T (H as described in [0019]) of the multilayer ceramic electronic device (described in Yoshii ‘264: [0019]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 such that the width dimension W is greater than a height dimension T of the multilayer ceramic electronic device, as taught by Yoshii ‘264, in order to suppress the occurrence of mounting failures while being excellent in resistance to thermal shocks ([0020]).

	In regards to claim 4, modified Park '254 further discloses wherein the length dimension L of the multilayer ceramic electronic device is 0.2 mm, the width dimension W is 0.4 mm, and the height dimension T is 0.2 mm (described in Yoshii ‘264: [0019], noting the length dimension W is ≤0.5 mm, the width dimension L is ≤1.0 mm, and the height dimension H is ≤0.5 mm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 such that the length dimension L of the multilayer ceramic electronic device is 0.2 mm, the width dimension W is 0.4 mm, and the height dimension T is 0.2 mm, as taught by Yoshii ‘264, in order to suppress the occurrence of mounting failures while being excellent in resistance to thermal shocks ([0020]). Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	In regards to claim 5, modified Park '254 further discloses wherein forming the laminated body includes cutting a mother laminated sheet (Park '254: 220 - FIG. 6D - [0125]) in the vertical direction (cuts C1 & C2 - FIG. 6D; [0128]) to form the laminated body in a plurality (described in [0128]), and each of the steps in claim 1 thereafter is performed for the plurality of laminated bodies (see rejection of claim 1 above, noting the steps in claim 1 thereafter the step of forming a laminated body are performed after cutting a mother laminated sheet 220).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘254 in view of Yoshii ‘264 as applied to claim 5 above, and further in view of Matsui et al (US 20140345779 and hereinafter Matsui ‘779).
	In regards to claim 6, modified Park '254 further discloses between forming the laminated body and punching out the ceramic sheet, rotating one of the laminated bodies so that the left and right side surfaces of the laminated body face directions other than sideways (seen in Park '254: FIG. 6E and described in [0135]). Park '254 as modified by Yoshii ‘264 fails to explicitly disclose between forming the laminated body and punching out the ceramic sheet, rotating the plurality of the laminated bodies so that the left and right side surfaces of each of the laminated bodies face directions other than sideways.
	Matsui '779 discloses between forming the laminated body (19 - FIG. 7A; [0056]) and punching out the ceramic sheet (47 - FIG. 10A; [0088]), rotating the plurality of the laminated bodies so that the left and right side surfaces (20 & 21 - FIG. 7A; [0056]) of each of the laminated bodies face directions other than sideways (seen in FIGs. 7A & 7B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 as modified by Yoshii ‘264 such that between forming the laminated body and punching out the ceramic sheet, rotating the plurality of the laminated bodies so that the left and right side surfaces of each of the laminated bodies face directions other than sideways, as taught by Matsui '779, in order for the first cut side surfaces of the laminated bodies to face upwards ([0083]).

	In regards to claim 7, modified Park '254 further discloses a laminated body being rotated by 90 degrees so that the left and right side surfaces of each of the laminated bodies face upwards and downwards rather than sideways (described in Park '254: [0135]). Park '254 as modified by Yoshii ‘264 fails to explicitly disclose wherein the plurality of the laminated bodies are rotated by 90 degrees so that the left and right side surfaces of each of the laminated bodies face upwards and downwards rather than sideways.
	Matsui '779 discloses (in FIGs. 7A & 7B and [0083]) wherein the plurality of the laminated bodies are rotated by 90 degrees so that the left and right side surfaces of each of the laminated bodies face upwards and downwards rather than sideways.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 as modified by Yoshii ‘264 such that the plurality of the laminated bodies are rotated by 90 degrees so that the left and right side surfaces of each of the laminated bodies face upwards and downwards rather than sideways, as taught by Matsui '779, in order for the first cut side surfaces of the laminated bodies to face upwards ([0083]).

	In regards to claim 8, modified Park '254 further discloses a laminated body being rotated on a stretchable adhesive sheet (Park '254: 300 - FIG. 6E; [0143]) (seen in FIG. 6E and described in [0135] & [0136]). Park '254 as modified by Yoshii ‘264 fails to explicitly disclose wherein the plurality of the laminated bodies are rotated by 90 degrees so that the left and right side surfaces of each of the laminated bodies face upwards and downwards rather than sideways.
	Matsui '779 discloses wherein the plurality of the laminated bodies are rotated on a stretchable adhesive sheet (38 - FIG. 6A; [0078]) (seen in FIGs. 7A & 7B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 as modified by Yoshii ‘264 such that the plurality of the laminated bodies are rotated on a stretchable adhesive sheet, as taught by Matsui '779, in order for the first cut side surfaces of the laminated bodies to face upwards ([0083]).

	In regards to claim 9, Park '254 as modified by Yoshii ‘264 fails to explicitly disclose wherein the stretchable adhesive sheet is stretched laterally so as to expand respective spaces between the plurality of the laminated bodies before rotating the laminated bodies on the stretchable adhesive sheet.

	Matsui '779 discloses wherein the stretchable adhesive sheet is stretched laterally so as to expand respective spaces between the plurality of the laminated bodies before rotating the laminated bodies on the stretchable adhesive sheet (seen in FIGs. 6A, 6B, 7A, & 7B and described in [0078]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 as modified by Yoshii ‘264 such that the stretchable adhesive sheet is stretched laterally so as to expand respective spaces between the plurality of the laminated bodies before rotating the laminated bodies on the stretchable adhesive sheet, as taught by Matsui '779, in order for the laminated bodies to be arrayed in the row and column directions and spaced apart from each other ([0078]).

	In regards to claim 10, modified Park '254 further discloses wherein the plurality of the laminated bodies are rotated by 90 degrees on a stretchable adhesive sheet (Matsui '779: 38 - FIG. 6A; [0078]) (seen in FIGs. 7A & 7B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 as modified by Yoshii ‘264 such that the plurality of the laminated bodies are rotated by 90 degrees on a stretchable adhesive sheet, as taught by Matsui '779, in order for the first cut side surfaces of the laminated bodies to face upwards ([0083]).

	In regards to claim 11, modified Park '254 further discloses wherein the stretchable adhesive sheet is stretched laterally so as to expand respective spaces between the plurality of the laminated bodies before rotating the laminated bodies on the stretchable adhesive sheet (seen in Matsui '779: FIGs. 6A, 6B, 7A, & 7B and described in [0078]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 as modified by Yoshii ‘264 such that the stretchable adhesive sheet is stretched laterally so as to expand respective spaces between the plurality of the laminated bodies before rotating the laminated bodies on the stretchable adhesive sheet, as taught by Matsui '779, in order for the laminated bodies to be arrayed in the row and column directions and spaced apart from each other ([0078]).

	In regards to claim 12, modified Park '254 further discloses wherein the ceramic sheet (Matsui '779: 47 - FIG. 10A; [0088]) is punched out by the one of the left and right side surfaces of said laminated body in a direction perpendicular to the vertical direction (towards side 20 from side 21) (seen in FIG. 10B), and the another ceramic sheet is punched out by the another of the left and right side surfaces of said laminated body in a direction opposite to said direction perpendicular to the vertical direction (towards side 21 from side 20) (seen in FIGs. 14 & 15 and described in [0106]-[0108]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a multilayer ceramic electronic device of Park '254 as modified by Yoshii ‘264 such that the ceramic sheet is punched out by the one of the left and right side surfaces of said laminated body in a vertical direction, and the another ceramic sheet is punched out by the another of the left and right side surfaces of said laminated body in a direction opposite to said vertical direction, as taught by Matsui '779, in order for punching of the side surface sheets to be performed smoothly ([0092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180108482 – FIGs. 11-13
US 20180096793 – FIGs. 9-12
US 20140126110 – FIG. 14B
JP 6329978 – FIGs. 12, 14 & 17
JP 2007153631 – [0020] of translation

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848           

/David M Sinclair/Primary Examiner, Art Unit 2848